Appellate Case: 21-1093     Document: 010110663208        Date Filed: 03/28/2022     Page: 1
                                                                                    FILED
                                                                        United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                           Tenth Circuit

                              FOR THE TENTH CIRCUIT                            March 28, 2022
                          _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
  ERIC BRANDT,

        Plaintiff - Appellant,

  v.                                                           No. 21-1093
                                                     (D.C. No. 1:19-CV-03103-MEH)
  JAMES CRONE, Elected Sheriff, Morgan                          (D. Colo.)
  County, Colorado,

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before BACHARACH, BRISCOE, and ROSSMAN, Circuit Judges.
                  _________________________________

       In this pro se 42 U.S.C. § 1983 case, Eric Brandt appeals from a district court

 order granting Sheriff James Crone’s motion to dismiss on the basis of qualified

 immunity. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.




       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1093      Document: 010110663208         Date Filed: 03/28/2022       Page: 2



                                       BACKGROUND1

        On July 26, 2018, Mr. Brandt was inside the lobby of the Morgan County,

 Colorado, Sheriff’s Department seeking public records. Mr. Brandt’s “associate,” Abade

 Irizarry, joined him in the lobby and started “live-streaming the events to his youtube

 channel.” R. at 11, ¶¶ 9, 10.

        Mr. Brandt began criticizing Sheriff’s Department officers and employees shown

 in a photo hanging on a wall. Speaking “to [Mr.] Irizarry and his viewers,” Mr. Brandt

 identified the pictured individuals and linked them to “events [he] had been

 investigating.” Id. at 11, ¶ 14.

        Sheriff Crone2 overheard Mr. Brandt’s comments, exited his office, and entered

 the lobby, “express[ing] his intolerance for [Mr. Brandt’s] descriptions of his staff

 members and employees.” Id. at 11, ¶ 16. Sheriff Crone found the comments “loud” and

 “disparaging.” Id. at 14-15, ¶ 57 . He told Mr. Brandt “that if [he] desired to continue

 making his comments then he could go outside” because the two female Sheriff’s




        1
          Our recitation of this case’s factual background is derived from Mr. Brandt’s
 first amended complaint. To the extent Mr. Brandt presents in his appellate briefs
 facts that are in addition to, or different from, those pled in his complaint, we do not
 consider them. See Moya v. Schollenbarger, 465 F.3d 444, 457 n.16 (10th Cir. 2006)
 (noting “[i]t is well-established that in determining whether to grant a motion to
 dismiss, the district court, and consequently this court, are limited to assessing the
 legal sufficiency of the allegations contained within the four corners of the
 complaint” (ellipsis and internal quotation marks omitted)).
        2
          Although Sheriff Crone is now retired and is no longer in office, we will
 retain his title throughout this order and judgment for simplicity.

                                              2
Appellate Case: 21-1093     Document: 010110663208          Date Filed: 03/28/2022       Page: 3



 Department clerks working in the lobby did “‘not need to hear’” Mr. Brandt’s

 “‘inappropriate’” comments. Id. at 12, ¶ 17.

        Mr. Brandt and Mr. Irizarry asked Sheriff Crone “what specifically was

 inappropriate about their comments.” Id. at 12, ¶ 18. Sheriff Crone replied they “were

 loud and noisy” and were “disrupting operations,” and he repeated, “‘If you want to make

 these comments, go outside and do it.’” Id. at 12, ¶¶ 19, 22. Mr. Irizarry then challenged

 Sheriff Crone to “‘name one [comment], in specific, that was offending.’” Id. at 12, ¶ 23.

 Sheriff Crone identified a comment “‘about someone being sexually assaulted and things

 like that[,]’” and he explained that “‘the manner [in which] you’re saying it, these ladies

 don’t need to hear this.’” Id. at 12, ¶ 24. Sheriff Crone then ordered Mr. Brandt and Mr.

 Irizarry to leave the building and he threatened to arrest them if they refused. Mr. Brandt

 and Mr. Irizarry left the building, followed by Sheriff Crone.

        On October 31, 2019, Mr. Brandt filed the instant § 1983 case in federal district

 court.3 He pled four claims, alleging that Sheriff Crone: (1) violated his free-speech

 rights by “stopp[ing] [his] speech and prevent[ing] [him] from delivering and sharing his

 message of . . . corruption and abuse by members of the Morgan County law enforcement

 community,” id. at 16, ¶ 69; (2) retaliated against him by “halting [his] speech” and

 “preventing [him] from completing and submitting his public records requests,” id. at 19,


        3
          Mr. Brandt has expressly confined this lawsuit to the events that transpired
 inside the Sheriff’s Department lobby. See Aplt. Opening Br. at PDF pg. 55 (“[T]his
 action [is] limited strictly to plaintiff’s injuries up to the moment [he] crossed the
 threshold to the outside.”); see also R. at 70 (stating, in opposition to Sheriff Crone’s
 motion to dismiss, that “[t]he instant matter addresses [Sheriff] Crone’s behavior
 INSIDE the Sheriff’s Office”).
                                              3
Appellate Case: 21-1093      Document: 010110663208          Date Filed: 03/28/2022       Page: 4



 ¶ 97; (3) unreasonably seized him “[b]y forcing [him] under threat of arrest to leave the

 lobby,” id. at 22, ¶ 129; and (4) “deprived [him of] his rights secured by [the]

 Constitution without the benefits of” due process, id. at 23, ¶ 137. Mr. Brandt sought

 declaratory, injunctive, and monetary relief, including punitive damages.

        Sheriff Crone moved to dismiss under Fed. R. Civ. P. 12(b)(6), asserting qualified

 immunity. Mr. Brandt filed a response. The district court granted the Sheriff’s motion,

 explaining that Mr. Brandt failed to plead a clearly established constitutional violation.

 This appeal followed.

                                         DISCUSSION
                                   I. Standards of Review

        “We review de novo the grant of a motion to dismiss under Rule 12(b)(6) due to

 qualified immunity.” Doe v. Woodard, 912 F.3d 1278, 1288 (10th Cir. 2019). In

 conducting our review, “we accept as true all well-pleaded facts, as distinguished from

 conclusory allegations, and view those facts in the light most favorable to the nonmoving

 party.” Moya v. Schollenbarger, 465 F.3d 444, 455 (10th Cir. 2006) (brackets and

 internal quotation marks omitted). Although we construe Mr. Brandt’s pro se filings

 liberally, we cannot act as his advocate, see Garrett v. Selby Connor Maddux & Janer,

 425 F.3d 836, 840 (10th Cir. 2005), and we “will not supply additional factual allegations

 to round out [his] complaint or construct a legal theory on [his] behalf,” Whitney v. N.M.,

 113 F.3d 1170, 1173-74 (10th Cir. 1997). But “if the court can reasonably read the

 pleadings to state a valid claim on which the plaintiff could prevail, it should do so

 despite the plaintiff’s failure to cite proper legal authority, his confusion of various legal


                                                4
Appellate Case: 21-1093      Document: 010110663208           Date Filed: 03/28/2022       Page: 5



 theories, his poor syntax and sentence construction, or his unfamiliarity with pleading

 requirements.” Smith v. United States, 561 F.3d 1090, 1096 (10th Cir. 2009) (internal

 quotation marks omitted).

                                   II. Qualified Immunity

        In response to Sheriff Crone’s motion to dismiss, Mr. Brandt had the burden to

 show that (1) “a constitutional violation occurred,” and (2) “the constitutional right was

 clearly established at the time of the alleged violation.” Doe, 912 F.3d at 1289 (internal

 quotation marks omitted). “A court evaluating qualified immunity is free to exercise its

 sound discretion in deciding which of the two prongs of the qualified immunity analysis

 should be addressed first . . . . ” Id. (brackets and internal quotation marks omitted). “If

 the plaintiff fails to satisfy either part of the two-part inquiry, the court must grant the

 defendant qualified immunity.” Gross v. Pirtle, 245 F.3d 1151, 1156 (10th Cir. 2001).

 The district court decided Sheriff Crone’s motion under the clearly-established prong,

 and we do so as well.

        “To qualify as clearly established, a constitutional right must be sufficiently clear

 that every reasonable official would have understood that what he is doing violates that

 right.” Redmond v. Crowther, 882 F.3d 927, 935 (10th Cir. 2018) (internal quotation

 marks omitted). “At the motion to dismiss stage, it is the defendant’s conduct as alleged

 in the complaint that is scrutinized for objective legal reasonableness.” Doe, 912 F.3d

 at 1288 (brackets and internal quotation marks omitted).

        A right qualifies as clearly established “when a Supreme Court or Tenth Circuit

 decision is on point, or if the clearly established weight of authority from other courts

                                                5
Appellate Case: 21-1093      Document: 010110663208          Date Filed: 03/28/2022     Page: 6



 shows that the right must be as the plaintiff maintains.” Redmond, 882 F.3d at 935

 (brackets and internal quotation marks omitted). “The dispositive question is whether the

 violative nature of particular conduct is clearly established. We therefore must

 determine whether a right is clearly established in light of the specific context of the case,

 not as a broad general proposition.” Id. (citation and internal quotation marks omitted).

 In other words, “a right is clearly established when a precedent involves materially

 similar conduct or applies with obvious clarity to the conduct at issue.” Apodaca v.

 Raemisch, 864 F.3d 1071, 1076 (10th Cir. 2017) (emphasis and internal quotation marks

 omitted). “This high bar ensures qualified immunity protects all but the plainly

 incompetent or those who knowingly violate the law.” Redmond, 882 F.3d at 935

 (internal quotation marks omitted).

        We begin our analysis by identifying the relevant conduct underlying each of

 Mr. Brandt’s claims for relief. We agree with the district court’s characterization of that

 conduct: whether “an officer who asks individuals who are attempting to make a records

 request to leave a public building so as to allow them to make their otherwise disruptive

 comments outside and does not altogether prevent those individuals from otherwise

 making the comments or requesting records violates the First, Fourth, and Fourteenth

 Amendments.” R. at 390-91.

        Mr. Brandt concedes a case with similar characteristics “would surely be an

 absurd outlier if it existed at all.” Aplt. Opening Br. at PDF pg. 58. Consequently, he

 asks that we find, as a factual matter, that his conduct inside the Sheriff’s lobby was not

 disruptive. To that end, he urges us to view a video of the incident and to consult

                                               6
Appellate Case: 21-1093      Document: 010110663208          Date Filed: 03/28/2022      Page: 7



 testimony from Mr. Irizarry’s trial. But “we are not a trier of fact.” Green v. Johnson,

 977 F.2d 1383, 1388 (10th Cir. 1992). At the motion-to-dismiss stage, our focus is on the

 complaint’s allegations. Doe, 912 F.3d at 1288.4 In that pleading, Mr. Brandt alleges

 that Sheriff Crone heard the comments from his office and went to the lobby, where he

 told Mr. Brandt that if he wanted to continue making his comments, which involved

 criticizing Sheriff’s department staff members and employees, he could go outside,

 because the comments were “loud,” “inappropriate,” and “disrupting operations,” R. at

 12, ¶¶ 18, 19. When Mr. Brandt and Mr. Irizarry challenged Sheriff Crone to identify

 “what specifically was inappropriate about their comments,” they were ordered out of the

 lobby. Id.5 Up to that point, the complaint indicates Mr. Brandt remained free to pursue

 his records request.

        Mr. Brandt does not identify any case sharing these characteristics. “Although it

 is not necessary for the facts in the cited authority to correspond exactly to the situation

 the plaintiff complains of, the plaintiff must demonstrate a substantial correspondence

 between the conduct in question and prior law allegedly establishing that the defendant’s

 actions were clearly prohibited.” Est. of B.I.C. v. Gillen, 761 F.3d 1099, 1106 (10th Cir.


        4
         Mr. Brandt’s references to “material facts in genuine dispute,” see, e.g., Aplt.
 Opening Br. at PDF pg. 45, appear to invoke the summary judgment standard, see
 Fed. R. Civ. P. 56(a), which has no application on review of a Rule 12(b)(6)
 dismissal.
        5
         Although Mr. Brandt alleges in his complaint that he was “speaking at a
 reasonable volume level,” R. at 15, ¶ 54, the complaint also indicates that Sheriff
 Crone perceived it as “disrupting Sheriff’s Office operations,” id. at 15, ¶ 63, and on
 appeal, Mr. Brandt agrees Sheriff Crone believed he (Mr. Brandt) “was loud, noisy
 and disrupting operations.” Aplt. Opening Br. at PDF pg. 45.
                                               7
Appellate Case: 21-1093      Document: 010110663208         Date Filed: 03/28/2022       Page: 8



 2014). But Mr. Brandt’s 66-page opening brief is largely devoid of caselaw on the

 subject of clearly-established constitutional rights. The opening brief briefly mentions

 three of the cases Mr. Brandt advanced in the district court, but none of those cases

 clearly establishes the unlawfulness of Sheriff Crone’s conduct. See Perry Educ. Ass’n v.

 Perry Loc. Educators’ Ass’n, 460 U.S. 37, 48-51 (1983) (holding that a school district

 properly excluded certain persons from its internal mail system because the system was a

 nonpublic forum); Tinker v. Des Moines Indep. Cmty. Sch. Dist., 393 U.S. 503, 514

 (1969) (holding that wearing black armbands in school to protest the Vietnam war was

 protected speech, as there was no indication it would “substantial[ly] disrupt[ ] or

 material[ly] interfere[ ] with school activities”); Brown v. Louisiana, 383 U.S. 131, 137-

 38, 142 (1966) (plurality opinion) (reversing convictions of African-Americans who,

 despite causing “no disruption of library activities,” were arrested when they refused

 sheriff’s order to leave public library). Nevertheless, like the district court, we have

 independently surveyed the relevant caselaw and found no precedent that obviously

 applies or involves materially similar conduct.

        Moreover, in the context of the First Amendment’s guarantee of free speech,

 “[n]othing in the Constitution requires the Government freely to grant access to all who

 wish to exercise their right to free speech on every type of government property without

 regard to the nature of the property.” Fenn v. City of Truth or Consequences, 983 F.3d

 1143, 1148 (10th Cir. 2020) (internal quotation marks omitted), cert. denied, 142 S. Ct.

 111 (2021). “Under the First Amendment, the extent to which the government may

 regulate access to public property depends on the category of forum into which the

                                               8
Appellate Case: 21-1093      Document: 010110663208          Date Filed: 03/28/2022      Page: 9



 property falls: the traditional public forum, the designated public forum, and the

 nonpublic forum.” McCraw v. City of Okla. City, 973 F.3d 1057, 1067 (10th Cir. 2020)

 (internal quotation marks omitted), cert. denied, 141 S. Ct. 1738 (2021). Only in a

 traditional public forum is “the government’s right to limit expressive activity . . . sharply

 circumscribed.” Brewer v. City of Albuquerque, 18 F.4th 1205, 1219-20 (10th Cir. 2021)

 (internal quotation marks omitted). “In contrast, designated public fora are places that

 are not generally open to the public for First Amendment activity and are created by

 purposeful governmental action to allow speech activity,” and “[a]ccess to a nonpublic

 forum can be restricted” altogether by reasonable, viewpoint neutral rules. Evans v.

 Sandy City, 944 F.3d 847, 853 (10th Cir. 2019) (brackets and internal quotation marks

 omitted).

        We are aware of no Tenth Circuit or Supreme Court case, or a clear weight of

 authority from other courts, addressing the unique character of a location such as a

 Sheriff’s Department’s lobby and the attendant First Amendment limitations where, as

 here, the speech is curtailed because of a perceived disruption to office operations.

 Because existing law has not “placed the constitutionality of [Sheriff Crone’s] conduct

 beyond debate,” Thompson v. Ragland, 23 F.4th 1252, 1255 (10th Cir. 2022) (brackets

 and internal quotation marks omitted), he is entitled to qualified immunity on

 Mr. Brandt’s free-speech claims.

        As for Mr. Brandt’s Fourth Amendment claim, we have not located authority

 clearly establishing that Sheriff Crone unreasonably seized Mr. Brandt “[b]y forcing

 [him] under threat of arrest to leave the lobby,” R. at 22, ¶ 129. Ordinarily, “[a] seizure

                                               9
Appellate Case: 21-1093      Document: 010110663208          Date Filed: 03/28/2022      Page: 10



  occurs for Fourth Amendment purposes whenever a police officer accosts an individual

  and restrains his freedom to walk away.” Novitsky v. City of Aurora, 491 F.3d 1244,

  1253 (10th Cir. 2007) (internal quotation marks omitted); see also Torres v. Madrid,

  141 S. Ct. 989, 995 (2021) (observing that “the seizure of a person . . . can take the form

  of physical force or a show of authority that in some way restrains the liberty of the

  person” (brackets and internal quotation marks omitted)). Once there has been a seizure,

  its reasonableness “depends on the balance between the nature and quality of the

  intrusion on the individual’s Fourth Amendment interests and the importance of the

  governmental interests alleged to justify the intrusion.” Novitsky, 491 F.3d at 1253

  (brackets, ellipsis, and internal quotation marks omitted). Sheriff Crone’s conduct in

  ordering Mr. Brandt to leave the lobby due to a perceived disruption of office operations

  appears to present a novel Fourth Amendment issue, or at least one that is not beyond

  debate. Sheriff Crone is therefore entitled to qualified immunity on Mr. Brandt’s Fourth

  Amendment claim.

         Finally, we turn to Mr. Brandt’s Fourteenth Amendment due-process claim, which

  is labeled, “Procedural Due Process,” but appears to include both procedural and

  substantive allegations. See R. at 23. “To assess whether an individual was denied

  procedural due process, courts must engage in a two-step inquiry: (1) did the individual

  possess a [life, liberty, or property] interest such that the due process protections were

  applicable; and, if so, then (2) was the individual afforded an appropriate level of

  process.” Merrifield v. Bd. of Cnty. Com’rs , 654 F.3d 1073, 1078 (10th Cir. 2011)

  (internal quotation marks omitted). To assess whether an individual was denied

                                               10
Appellate Case: 21-1093     Document: 010110663208          Date Filed: 03/28/2022     Page: 11



  substantive due process where, as here, the claim does not involve legislative action,

  courts ask whether there was a deprivation “of life, liberty, or property in a manner so

  arbitrary [that] it shocks the judicial conscience.” Doe, 912 F.3d at 1300. We are

  unaware of precedent that would have provided Sheriff Crone fair warning that ordering

  Mr. Brandt out of the lobby based on his perception of an office disruption violates either

  procedural or substantive due process. See Janny v. Gamez, 8 F.4th 883, 913 (10th Cir.

  2021) (“The salient question is whether the state of the law at the time of an incident

  provided fair warning to the defendants that their alleged conduct was unconstitutional.”

  (internal quotation marks omitted)), cert. dismissed, 142 S. Ct. 878 (2022). Thus, Sheriff

  Crone is entitled to qualified immunity on Mr. Brandt’s due-process claim.

                                        CONCLUSION6

         We affirm the district court’s judgment. To the extent Sheriff Crone seeks an

  award of costs, “he should file an appropriate motion under Fed. R. App. P. 39.” O’Toole

  v. Northrop Grumman Corp., 499 F.3d 1218, 1227 n.3 (10th Cir. 2007).

         Based on our review of Mr. Brandt’s financial declarations, we grant his motion to

  proceed on appeal in forma pauperis. See 28 U.S.C. § 1915(a)(1); Whitney, 113 F.3d

  at 1172 n.1 (stating that the filing-fee provisions of the Prison Litigation Reform Act do




         6
           Mr. Brandt has filed a motion asking that we admonish Sheriff Crone’s
  attorney and strike his response brief for allegedly committing ethics violations.
  Although this court has the inherent authority “to fashion an appropriate sanction for
  conduct which abuses the judicial process,” Farmer v. Banco Popular of N. Am., 791
  F.3d 1246, 1255 (10th Cir. 2015), nothing described in Sheriff Crone’s brief satisfies
  that standard. Accordingly, we deny Mr. Brandt’s motion.
                                              11
Appellate Case: 21-1093      Document: 010110663208          Date Filed: 03/28/2022     Page: 12



  not apply where, as here, the appellant was not a prisoner when the notice of appeal was

  filed). Finally, we grant Mr. Brandt’s motion to allow the late filing of his reply brief.


                                                Entered for the Court


                                                Veronica S. Rossman
                                                Circuit Judge




                                               12